Citation Nr: 0621565	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  04-35 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
disc disease of the low back, currently rated as 20 percent 
disabling.

2.  Entitlement to an increased evaluation for residuals of a 
right ankle injury, currently rated as 10 percent disabling


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from March 1970 to 
September 1991.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal of a rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Columbia, South 
Carolina (RO).

The veteran testified at a personal hearing before the Board 
sitting at the RO in December 2005.  Additional evidence 
dated in November 2005 was added to the file after the most 
recent Supplemental Statement of the Case along with a 
written waiver of RO consideration of that evidence, received 
by VA at the veteran's personal hearing in December 2005.  
See 38 C.F.R. § 20.1304 (2005).

The issues on appeal are being remanded to the RO via the 
Appeals Management Center in Washington, DC.  


REMAND

The veteran and his representative contended at the veteran's 
December 2005 personal hearing that manifestations of the 
veteran's service-connected degenerative disc disease of the 
low back had increased in severity in the last year, which is 
subsequent to his last VA compensation examination for rating 
purposes in January 2004.  This contention is supported by a 
November 2005 letter from the veteran's employer.  
Additionally, the recent evidence on file does not adequately 
address functional loss of use caused by the veteran's 
service-connected low back disorder and residuals of a right 
ankle injury, despite the veteran's complaints on examination 
in January 2004 of flare-ups.  Consequently, the current 
nature and severity of the veteran's service-connected low 
back and right ankle disabilities are unclear from the 
current evidence of record.

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  
Pursuant to 38 C.F.R. § 3.327(a) (2005), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the severity of a disability.  See also 
38 C.F.R. § 3.159 (2005).  

Based on the above, the issues of entitlement to increased 
evaluations for service-connected low back and right ankle 
disabilities are being remanded for the following actions:  

1.  The RO must provide notice as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

2.  The veteran must be requested to identify 
specific names, addresses and approximate 
dates of treatment, both VA and private, for 
all health care providers who may possess 
additional records with regard to his 
service-connected low back and right ankle 
disabilities, especially any treatment after 
September 2005.  Then, with any necessary 
authorization from the veteran, VA must 
attempt to obtain copies of all treatment 
records identified by the veteran that have 
not been previously secured.  If VA is 
unsuccessful in obtaining any medical records 
identified by the veteran, it must inform the 
veteran and his representative of this, and 
they must then be given an opportunity to 
respond.   

3.  Thereafter, the RO must arrange for 
examination of the veteran to determine the 
current nature and severity of the veteran's 
service-connected low back and right ankle 
disabilities.  The VA claims folder, 
including a copy of this Remand, must be made 
available to and reviewed by the examiner.  
All indicated tests and studies, including x-
rays, must be accomplished; and all clinical 
findings must be reported in detail and 
correlated to a specific diagnosis.  The 
examiner must describe all symptomatology due 
to the veteran's service-connected low back 
and right ankle disabilities.  The examiner 
must also provide findings on the range of 
motion of the thoracolumbar spine and right 
foot, with standard ranges provided for 
comparison purposes, and comment on whether 
there is any thoracolumbar spine and/or right 
ankle weakness, fatigability, incoordination, 
or flare-ups.  If feasible, such findings 
must be portrayed in terms of degrees of 
additional loss of motion.  The examiner must 
identify any objective evidence of pain in 
the thoracolumbar spine and/or right foot and 
any functional loss associated with pain.  
The examiner must also provide an opinion on 
the impact of the veteran's service-connected 
low back and right ankle disabilities on his 
ability to work.  All examination findings, 
along with the complete rationale for each 
opinion expressed and conclusion reached, 
must be set forth in a typewritten report.

4.  The RO must inform the veteran that it is 
his responsibility to report for the 
examination and to cooperate in the 
development of the claims.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claims.  38 C.F.R. §§ 3.158, 3.655 (2005).  
In the event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which shows 
that notice scheduling the examination was 
sent to the last known address.  It must also 
be indicated whether any notice that was sent 
was returned as undeliverable.

5.  After the above, the RO must readjudicate 
the veteran's claims for increased ratings 
for service-connected low back and right 
ankle disabilities, taking into consideration 
any and all evidence that has been added to 
the record since its last adjudicative 
action.  If either of the benefits sought on 
appeal remains denied, the veteran and his 
representative must be provided a 
Supplemental Statement of the Case, to 
include the relevance of 38 C.F.R. 
§ 3.321(b)(1) (2005).  The veteran and his 
representative must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to the 
Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).


